Case 13-02924-jw   Doc 84   Filed 04/29/20 Entered 04/29/20 11:43:15   Desc Main
                            Document      Page 1 of 5
Case 13-02924-jw   Doc 84   Filed 04/29/20 Entered 04/29/20 11:43:15   Desc Main
                            Document      Page 2 of 5
Case 13-02924-jw   Doc 84   Filed 04/29/20 Entered 04/29/20 11:43:15   Desc Main
                            Document      Page 3 of 5
Case 13-02924-jw   Doc 84   Filed 04/29/20 Entered 04/29/20 11:43:15   Desc Main
                            Document      Page 4 of 5
Case 13-02924-jw   Doc 84   Filed 04/29/20 Entered 04/29/20 11:43:15   Desc Main
                            Document      Page 5 of 5
